  Case: 2:21-cv-00704-SDM-EPD Doc #: 1 Filed: 02/18/21 Page: 1 of 4 PAGEID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Paul E. Hackman, et al.,                        :
                                                :    Case No. ____________
                       Plaintiffs,              :
                                                :    Judge _______________
       v.                                       :
                                                :    Removed from:
Selective Insurance Company                     :    Common Pleas Court,
of America,                                     :    Franklin County, Ohio
                                                :    Case No. 21-CV-000471
                       Defendant.               :

                                     NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. § 1441, Defendant Selective Insurance Company of America

(“Defendant” or “Selective”) hereby files this Notice of Removal from the Common Pleas Court,

Franklin County, Ohio. The Court has original jurisdiction over this matter under 28 U.S.C. §

1332 on the basis of diversity jurisdiction.

                               PROCEDURAL BACKGROUND

       1.      Selective is the only named defendant in the above-captioned civil action instituted

in the Common Pleas Court, Franklin County, Ohio.

       2.      The Summons and Complaint were filed by Plaintiffs on January 22, 2021.

       3.      Defendant was served with the Complaint on February 3, 2021.

       4.      This Notice of Removal is filed within thirty days of February 3, 2021, and is

therefore timely under 28 U.S.C. § 1446(b).

       5.      Defendant will give written notice of the filing of this Notice of Removal to the

adverse party as required by 28 U.S.C. § 1446(d), and will file a copy of this Notice of Removal
  Case: 2:21-cv-00704-SDM-EPD Doc #: 1 Filed: 02/18/21 Page: 2 of 4 PAGEID #: 2




with the Clerk of the Common Pleas Court, Franklin County, Ohio, as further required by 28

U.S.C. § 1446(d).

       6.      A copy of all process and pleadings transmitted to counsel for Defendant is attached

hereto as Exhibit A.

                                    BASIS FOR REMOVAL

       7.      This is a civil action that falls under this Court’s original jurisdiction under 28

U.S.C. § 1332 (diversity of citizenship), and may be removed to this Court by Defendant in

accordance with 28 U.S.C. § 1441(b).

       8.      Plaintiffs allege that they obtained an insurance policy from Defendant in October

2018 (the “Policy”); that on January 24, 2019, they suffered a loss due to water damage from

freezing pipes at the real property known as 731 E. Broad St., Columbus, Ohio; that on January

30, 2019, they suffered a loss due to theft of personal property from the real property known as

2805 E. 5th Ave, Columbus, Ohio; that they filed claims with Defendant regarding these losses;

and that Defendant has failed to pay or make a determination as to coverage on the claims. (See

Complaint at ¶¶ 3-12.)

       9.      This action is being removed to this Court because it is the United States District

Court for the district and division corresponding to the place where the state court action was

pending, pursuant to 28 U.S.C. § 1441(a).

                                AMOUNT IN CONTROVERSY

       10.     The amount in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, although Defendant expressly denies liability. (See Complaint at ¶¶ 18, 24, 32.)

       11.     Plaintiffs seek punitive damages and attorney’s fees associated with their bad faith

claim. (Id. at ¶ 32.)
  Case: 2:21-cv-00704-SDM-EPD Doc #: 1 Filed: 02/18/21 Page: 3 of 4 PAGEID #: 3




          12.   The amount of the loss coupled with the damages sought in relation to the bad faith

claim exceeds $75,000. See Pollock v. State Farm Mut. Auto. Ins. Co., No. 2:11-CV-0581, 2011

WL 5075815, at *3 (S.D. Ohio Oct. 26, 2011).

                                    COMPLETE DIVERSITY

          13.   Plaintiffs and Defendant are citizens of different states.

          14.   Plaintiff Paul E. Hackman resides in Franklin County, Ohio. (Complaint at p. 1)

          15.   Plaintiff Bryden Road. Properties, Inc., is incorporated in Ohio.         (See Ohio

Secretary of State Business Filing Information for Bryden Road Properties, Inc.)

          16.   Plaintiffs do not aver that Defendant is a citizen of Ohio. See Hertz Corp. v. Friend,

559 U.S. 77, 93 (2010) (citing 28 U.S.C. § 1332(c)(1)) (providing that a corporation’s citizenship

is determined by its state of incorporation and principal place of business).

          17.   Defendant is a New Jersey corporation with its principal place of business in New

Jersey.

          18.   Plaintiffs therefore do not share the same citizenship as Defendant, which creates

complete diversity for purposes of diversity jurisdiction. Evanston Ins. Co. v. Hous. Auth. of

Somerset, 867 F.3d 653, 656 (6th Cir. 2017) (“A federal court has such jurisdiction only if

complete diversity exists, only if each of the plaintiffs comes from a different State from each of

the defendants.”).

          THEREFORE, Defendant hereby removes to this Court from the Common Pleas Court,

Franklin County, Ohio, the following civil action: Paul E. Hackman, v. Selective Insurance

Company of America, Case No. 21-CV-000471.
  Case: 2:21-cv-00704-SDM-EPD Doc #: 1 Filed: 02/18/21 Page: 4 of 4 PAGEID #: 4




                                             Respectfully submitted,


                                             /s/ Drew H. Campbell
                                             Drew H. Campbell (0047197)
                                             Ali I. Haque (0087860)
                                             Lindsey A. Roberts (0096979)
                                             BRICKER & ECKLER LLP
                                             100 South Third Street
                                             Columbus, Ohio 43215
                                             (614) 227-2300
                                             (614) 227-2390 (facsimile)
                                             Email: dcampbell@bricker.com
                                                     ahaque@bricker.com
                                                     lroberts@bricker.com




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the forgoing was served upon the following

via electronic mail, on this 18th day of February 2021, upon:

       Joshua J. Fravel
       Charles R. Griffith
       Griffith Law Offices
       522 N. State St.
       Westerville, Ohio 43082
       (614) 890-4543

       Counsel for Plaintiffs


                                             /s/ Drew H. Campbell
                                             Drew H. Campbell
